                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

MALIK JARON WILSON ,

             Plaintiff,

      V.                              : Civil Action No. 19-835-RGA

NELSON, et al. ,

             Defendants.


Malik Jaron Wilson, James T. Vaughn Correctional Center, Smyrna , Delaware.
Pro Se Plaintiff.



                              MEMORANDUM OPINION




July/ ( ,2019
Wilmington, Delaware
A ~ t ~ i s t r i c t Judge:

       Plaintiff Malik Jaron Wilson , an inmate at the James T. Vaughn Correctional

Center in Smyrna, Delaware , filed this action pursuant to 42 U.S.C. § 1983. 1 (0.1. 3) .

Plaintiff appears prose and has been granted leave to proceed in forma pauperis. (0 .1.

5). The Court screens and reviews the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)

and 1915A(a).

                                      BACKGROUND

       Plaintiff alleges that he told Defendants Correctional Officers Nelson, J.

Wooleyhan , and Sergeant McKenna that he and inmate Marion Burroughs had conflict

in the past and Plaintiff feared for his life. On April 17, 2019 , and days later after

nothing was done, Plaintiff was attacked by Burroughs and two other inmates. Plaintiff

was punched and both eyes were blackened. He was sent to "the hole" for being the

cause of the fight. Plaintiff seeks compensatory damages.

                              SCREENING OF COMPLAINT

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b) if "the action is frivolous or

malicious, fails to state a claim upon which relief may be granted , or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio , 726 F.3d 448 ,

452 (3d Cir. 2013) . See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions) ; 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental


1When bringing a § 1983 claim , a plaintiff must allege that some person has deprived
him of a federal right, and the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42 , 48 (1988).

                                               1
defendant). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224 , 229 (3d Cir. 2008) ; Erickson v. Pardus, 551 U.S. 89 , 93

(2007). Because Plaintiff proceeds prose, his pleading is liberally construed and his

complaint, "however inartfully pleaded , must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. at 94 .

       An action is frivolous if it "lacks an arguable basis either in law or in fact. "

Neitzke v. Williams , 490 U.S. 319 , 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and

§ 1915A(b)(1 ), a court may dismiss a complaint as frivolous if it is "based on an

indisputably meritless legal theory" or a "clearly baseless" or "fantastic or delusional"

factual scenario. Neitzke , 490 U.S. at 327-28; Wilson v. Rackmill, 878 F.2d 772 , 774

(3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscher v. McCullough , 184 F.3d 236 , 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile . See Grayson v. Mayview State Hosp. , 293

F.3d 103, 114 (3d Cir. 2002).

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009) ; Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007). A plaintiff must plead facts sufficient to show that a claim has substantive
                                                2
plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not

dismissed, however, for imperfect statements of the legal theory supporting the claim

asserted . See id. at 10.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth ;

and (3) when there are well-pleaded factual allegations, assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Const. Corp., 809 F.3d 780 ,787 (3d Cir. 2016). Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial experience

and common sense." Id.

                                        DISCUSSION

       Named as a defendant is the Delaware Department of Correction, an agency of

the State of Delaware . The Eleventh Amendment protects states and their agencies

and departments from suit in federal court regardless of the kind of relief sought.

Pennhurst State School & Hosp. v. Halderman , 465 U.S. 89 , 100 (1984). "Absent a

state's consent, the Eleventh Amendment bars a civil rights suit in federal court that

names the state as a defendant." Laskaris v. Thornburgh, 661 F.2d 23 , 25 (3d Cir.

1981 ). Delaware has not waived its immunity from suit in federal court. Although

Congress can abrogate a state's sovereign immunity, it did not do so through the

enactment of 42 U.S.C. § 1983. See Brooks-McCol/um v. Delaware, 213 F. App'x 92,
                                               3
94 (3d Cir. 2007). In addition , dismissal is proper because the DOC is not a person for

purposes of§ 1983. See Will v. Michigan Oep 't of State Police , 491 U.S. 58 , 71 (1989) ;

Calhoun v. Young , 288 F. App'x 47 (3d Cir. 2008).

      Accordingly, the Court will dismiss the claims against the DOC pursuant to 28

U.S.C. § 1915(e)(2)(B)(iii) and § 1915A(b)(2) as it is immune from suit.

       Plaintiff has raised what appear to be cognizable and non-frivolous Eighth

Amendment failure to protect claims against the remaining Defendants.

                                     CONCLUSION

       For the above reasons , the Court will: (1) dismiss the Delaware Department of

Correction as a defendant based upon its immunity from suit pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(iii) and 1915A(b)(2); and (2) allow Plaintiff to proceed against

Defendants C/O Nelson , C/O Wooleyan , and Sgt. McKenna.

       An appropriate Order will be entered.




                                             4
